Citation Nr: 1027289	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mr. Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The Veteran had active military service from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that decision, the RO denied claims of service 
connection for hearing loss, a skin disability, and posttraumatic 
stress disorder (PTSD).  Subsequently, by an April 2009 decision, 
the Board denied service connection for a skin disability.  The 
RO later granted service connection for PTSD; this was done in 
May 2010.  Consequently, the only issue remaining on appeal is 
the claim of service connection for hearing loss.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing disability; however, it 
cannot be medically attributed to any injury, disease, or event 
during active military service.

2.  Sensorineural hearing loss is not shown to have been 
manifested to a compensable degree during the one-year period 
following the Veteran's separation from active service.


CONCLUSION OF LAW

The Veteran's hearing disability is not the result of disease or 
injury incurred in or aggravated by active military service; a 
sensorineural hearing disability may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for bilateral 
hearing loss.  He says that he was exposed to excessive jet 
engine noise while working at the North Island Naval Air Station 
in Coronado, California.  He believes that his hearing loss can 
be attributed to the in-service noise exposure.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); see also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims has held 
that the VCAA notice requirements apply generally to all five 
elements of a service connection claim; namely, (1) veteran 
status, (2) existence of a disability, (3) a connection between 
the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of a VCAA notice letter sent to the 
Veteran in April 2006, the AOJ informed the Veteran of the 
information and evidence required to substantiate his claim and 
of his and VA's respective duties for obtaining the information 
and evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of disability 
benefits.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records have 
been obtained, as have records of post-service private and VA 
medical treatment.  He has not identified and/or provided 
complete releases for any additional evidence that exists and can 
be procured.  A medical opinion was obtained in July 2009.  
Inasmuch as the examiner examined the Veteran, reviewed the 
claims file, and provided support for his conclusion, the Board 
finds the opinion adequate.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally warranted 
where the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  However, if an organic disease of the nervous 
system-such as sensorineural hearing loss-becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In the present case, there is no dispute that the Veteran 
currently has the disability for which service connection is 
claimed.  The reports of a VA examination conducted in July 2009 
and private audiograms dated in March 1997 and June 2009 clearly 
demonstrate that he has a bilateral hearing disability inasmuch 
as the reports show, among other things, that his auditory 
thresholds are greater than 40 decibels at certain pertinent 
frequencies, bilaterally.  See 38 C.F.R. § 3.385 (2009) 
(indicating that, for VA purposes, impaired hearing is considered 
to be a disability if the auditory threshold at 500, 1000, 2000, 
3000, and/or 4000 Hertz is 40 decibels or greater; or if the 
auditory thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using the 
Maryland CNC test are less than 94 percent).

Nor is there any dispute that the Veteran was exposed to noise in 
service.  The Veteran's service records show that he was assigned 
as contended, and he has submitted a lay statement from another 
individual who served with the Veteran and described the kind of 
noise to which he and the Veteran were exposed.  Nothing 
contradicts this information.  The real question here is whether 
there is a nexus, or link, between the Veteran's hearing 
disability and his in-service noise exposure.

The evidence pertaining to nexus includes the Veteran's service 
treatment records, which include audiometric test results in July 
1962 that show increased puretone thresholds indicative of 
hearing loss.  A VA examiner reviewed these results in July 2009 
and noted that the July 1962 audiogram indeed showed mild hearing 
loss across all frequencies in both ears.  Nevertheless, the VA 
examiner noted other test results in September 1962 and September 
1964 that showed hearing within normal limits in both ears.  
Thereafter, the earliest available evidence of an objective 
hearing disability is more than 3 decades after the Veteran's 
separation from military service.  After examining the Veteran 
and considering the pertinent evidence of record, the VA examiner 
concluded that it was not likely that the Veteran's hearing loss 
was related to service.  In support of his opinion, the examiner 
noted the audiometric findings in September 1962 and September 
1964 (just one month before the Veteran's separation from 
service) were normal.

Following a review of the record in this case, and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for hearing loss.  Although the Veteran believes that his hearing 
loss can be attributed to military noise exposure, the record 
does not establish that he has the medical training necessary to 
offer competent opinions on matters of medical etiology.  He is 
competent to say that he has experienced decreased hearing acuity 
since service, which is implied in his claim, but the audiometric 
evidence refutes this assertion.  As noted by the VA examiner, 
the Veteran's hearing was within normal limits within a month 
before separation, which indicates that any hearing loss he may 
have had in 1962 had resolved.  Moreover, the examiner 
specifically noted that the hearing thresholds in July 1962 were 
not indicative of a noise-induced hearing loss.  There is nothing 
in the record to contradict this examiner's opinion or to show 
that sensorineural hearing loss was manifested to a compensable 
degree during the one-year period following the Veteran's 
separation from service.  Because of the audiogram showing normal 
hearing acuity in September 1964, and because the audiogram of 
July 1962 did not represent noise-induced hearing loss, any 
implication that the Veteran experienced a chronic hearing loss 
during service due to regular exposure to jet engine noise is not 
a reasonable one-such an assertion is not believable in light of 
the medical evidence, including the medical opinion evidence 
provided in July 2009 by the VA examiner.  Because of the VA 
examiner's persuasive opinion that stands uncontradicted, the 
greater weight of the evidence is against the claim, and the 
appeal must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


